DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 
Response to Amendment
The amendment filed on 1/31/22 been entered.
	Claim 8 and 9 have been cancelled.	
Claims 1, 4 and 6 have been amended.
	Claims 1-7 are under consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (“Herbert”) US PG-Pub 2010/0276701 in view of Shigeo et al. (“Shigeo”) JP 2009-99878/Temmei et al. (“Temmei”) US PG-Pub 2017/0309540.
Herbert discloses an integrated circuit die comprising: a device side and a backside opposite the device side (Fig. 6 and ¶¶[0037 and 0038]), wherein the backside comprises a heat transfer enhancement configuration (e.g. element 64) formed therein (Fig. 7), the heat transfer enhancement configuration to enhance a heat transfer area (abstract).
Herbert discloses the device structure as recited the claim. The difference between Herbert and the present claim the recited coating layer. 
Shigeo discloses a heat transfer enhancement configuration (e.g. element 2/6, Fig. 5) comprising a coating layer (e.g. element 8), the coating layer comprising a metal. Similarly, Temmei discloses a heat transfer enhancement configuration (e.g. element 108, Figs. 6 and 7) comprising a coating layer (e.g. element 109), the coating layer comprising a metal (col. 4, lines 17-25).
The teachings of Shigeo and Temmei could be incorporated with Herbert's device which would result in the claimed invention. The motivation to combine would be to improve heat dissipation performance. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Shigeo and Temmei to arrive at the claimed invention.
Re claim 2, Herbert discloses wherein the heat transfer enhancement configuration comprises a surface that has a greater surface area (due to its structure, the patterned fins have greater surface area) than a planar surface (Fig. 6).

Re claim 4, Herbert discloses wherein the backside comprises the heat transfer enhancement configuration that comprises a thermally conductive material (e.g. diamond, abstract and (¶[0038]).    
Re claim 5, Herbert discloses wherein the thermally conductive material comprises a first surface (e.g. surface of horizontal portion of the heat transfer enhancement) coupled to the backside and an opposite second surface, wherein the second surface has a greater surface area (the patterned structure has greater surface area) than a planar surface (Fig. 6).    
Re claim 6, Herbert discloses wherein the coating layer is a porous coating layer (e.g. diamond which is known to be porous).
Re claim 7,  Herbert discloses wherein the porous coating layer comprises a material (e.g. diamond) that is functionalized (similar to Applicant’s teaching ¶[0016], Herbert’s diamond surfaces can be chemically modified with certain ions) to increase a hydrophilicity of the layer. Furthermore, it should pointed out that the recitation calling for, “… is functionalized …” constitutes a functional language and does not distinguish over Herbert.
6.	Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) US PG-Pub 2007/0035008 in view of Shigeo/Temmei.
Wu discloses in Figs. 2-7 an integrated circuit die comprising: a device side (e.g. element 121) and a backside (e.g. element 122) opposite the device side, wherein the backside comprises a heat transfer enhancement configuration (e.g. element 126, ¶[0018]) formed therein, the heat transfer enhancement configuration to enhance a heat transfer area (abstract).

Shigeo discloses the heat transfer enhancement configuration (e.g. element 2/6, Fig. 5) comprising a coating layer (e.g. element 8), the coating layer comprising a metal. Similarly, Temmei discloses a heat transfer enhancement configuration (e.g. element 108, Figs. 6 and 7) comprising a coating layer (e.g. element 109), the coating layer comprising a metal (col. 4, lines 17-25).
The teachings of Shigeo and Temmei could be incorporated with Wu's device which would result in the claimed invention. The motivation to combine would be to improve heat dissipation performance. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Shigeo and Temmei to arrive at the claimed invention.
Re claim 2, Wu discloses wherein the heat transfer enhancement configuration comprises a surface that has a greater surface area (due to its structure, the patterned fins have greater surface area) than a planar surface (Fig. 2).
Re claim 3, Wu discloses wherein the surface comprises a plurality of fins (abstract and ¶[0018]).        
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While US PG-Pub 2019/0132992 to Farshchian teaches high-performance cooling systems,  US PG-Pub 2019/0172816 to Kim et al. teaches a package including a heat sink.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893